DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 28 September 2021 is acknowledged.
Claims 11-15, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 September 2021.
After further review, claims 6-8 have also been withdrawn from further consideration since claims 6-8 appear to be directed to Species I. It does not appear that the structure of Figures 3 and 6 show circumferential projections.
Therefore claim 6-8, 11-15, 17, and 18 have been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US D590,702 S to Giddings.


    PNG
    media_image1.png
    324
    817
    media_image1.png
    Greyscale

Regarding claim 1, Giddings discloses a fastener plate comprising: a top surface (See figure above); a bottom surface (See figure above); a fastener opening (See figure above) adapted and configured to receive a fastener for coupling the fastener plate to an underlayment and a roof surface (capable of contacting an underlayment); a plurality of openings (See figure above) formed in the top surface; and one or more cavities (See figure above) positioned between the top surface and the bottom surface (the domed shape plate will have cavities), the one or more cavities being in fluid communication with the plurality of openings so that subsequently applied liquid coating can flow through the plurality of openings formed in the top surface and 
Regarding claim 2, further comprising a plurality of projections (See figure above) extending from the top surface towards the bottom surface thereof, the projections being arranged and configured to prevent compression of the top surface towards the bottom surface (the projections capable of preventing compression).  
Regarding claim 3, wherein each of the plurality of projections include a bottom edge (See figure above), the bottom edge being arranged and configured to contact the underlayment.  
Regarding claim 4, wherein the bottom edge of the projections includes a rounded end portion (See figure above) to enable the projections to contact the underlayment without cutting into the underlayment.  
Regarding claim 5, wherein the fastener plate includes a circular, domed shape (See figure above; base plate is generally rounded).  
Regarding claim 16, wherein at least one of the plurality of openings formed in the top surface is positioned along an outer perimeter of the fastener plate (Fig. 3 and 4; located along the perimeter).  





Claim(s) 1-3, 9, 10, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,166,720 B2 to Garrigus et al.

    PNG
    media_image2.png
    209
    600
    media_image2.png
    Greyscale

Regarding claim 1, Garrigus et al. disclose a fastener plate comprising: a top surface (see figure above); a bottom surface (see figure above); a fastener opening (see figure above) adapted and configured to receive a fastener for coupling the fastener plate to an underlayment and a roof surface; a plurality of openings (see figure above) formed in the top surface; and one or more cavities (see figure above) positioned between the top surface and the bottom surface, the one or more cavities being in fluid communication with the plurality of openings so that subsequently applied liquid coating can flow through the plurality of openings formed in the top surface and into the one or more cavities to seal any voids created by the fastener (cavities and openings capable of accepting liquid coating).  
Regarding claim 2, further comprising a plurality of projections (see figure above) extending from the top surface towards the bottom surface thereof, the projections being arranged and configured to prevent compression of the top surface towards the bottom surface (capable of preventing compression).  
Regarding claim 3, wherein each of the plurality of projections include a bottom edge (lower edge of the projection; see figure above), the bottom edge being arranged and configured to contact the underlayment.  
Regarding claim 9, wherein the fastener opening is countersunk (see figure above) so that the subsequently applied liquid coating covers an area above a head portion of the fastener (liquid capable of covering above the head).  
Regarding claim 10, wherein the fastener opening is arranged and configured so that an area surrounding a head portion of the fastener is covered by the subsequently applied liquid coating (liquid capable of covering the head).  
Regarding claim 16, wherein at least one of the plurality of openings formed in the top surface is positioned along an outer perimeter of the fastener plate (Fig.1).  
Regarding claim 19, wherein the bottom surface of the fastener plate includes an inwardly projecting lip extending from an outer side edge thereof.

Claim(s) 1-3, 9, 10, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,665,991 B2 to Hasan.

    PNG
    media_image3.png
    232
    625
    media_image3.png
    Greyscale

Regarding claim 1, Hasan discloses a fastener plate comprising: a top surface (See figure above); a bottom surface (See figure above); a fastener opening (See figure 
Regarding claim 2, further comprising a plurality of projections (See figure above) extending from the top surface towards the bottom surface thereof, the projections being arranged and configured to prevent compression of the top surface towards the bottom surface (capable of preventing compression).  
Regarding claim 3, wherein each of the plurality of projections include a bottom edge (bottom edge of the projections), the bottom edge being arranged and configured to contact the underlayment.  
Regarding claim 9, wherein the fastener opening is countersunk (See figure above) so that the subsequently applied liquid coating covers an area above a head portion of the fastener (capable of having a ;liquid cover the head)  
Regarding claim 10, wherein the fastener opening is arranged and configured so that an area surrounding a head portion of the fastener is covered by the subsequently applied liquid coating (capable of having a liquid cover the surrounding area).  
Regarding claim 16, wherein at least one of the plurality of openings formed in the top surface is positioned along an outer perimeter of the fastener plate (Fig. 4 and 8).  
Regarding claim 20, wherein the bottom surface includes a rounded edge portion (see figure above).

Claim(s) 1-3, 5, 9, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US D748,973 S to Rodenhouse.

    PNG
    media_image4.png
    339
    594
    media_image4.png
    Greyscale

Regarding claim 1, Rodenhouse discloses a fastener plate comprising: a top surface (see figure above); a bottom surface (see figure above); a fastener opening (see figure above) adapted and configured to receive a fastener for coupling the fastener plate to an underlayment and a roof surface; a plurality of openings (see figure above) formed in the top surface; and one or more cavities (See figure 4) positioned between the top surface and the bottom surface, the one or more cavities (see figure 4) being in fluid communication with the plurality of openings so that subsequently applied liquid coating can flow through the plurality of openings formed in the top surface and 
Regarding claim 2, further comprising a plurality of projections (see figure above) extending from the top surface towards the bottom surface thereof, the projections being arranged and configured to prevent compression of the top surface towards the bottom surface.  
Regarding claim 3, wherein each of the plurality of projections include a bottom edge (bottom edges of the projections), the bottom edge being arranged and configured to contact the underlayment.  
Regarding claim 5, wherein the fastener plate includes a circular, domed shape (see figure above).  
Regarding claim 9, wherein the fastener opening is countersunk (see figure above) so that the subsequently applied liquid coating covers an area above a head portion of the fastener (capable of covering the head with liquid coating).  
Regarding claim 10, wherein the fastener opening is arranged and configured so that an area surrounding a head portion of the fastener is covered by the subsequently applied liquid coating (capable of coating the surrounding area with liquid coating).  
Regarding claim 16, wherein at least one of the plurality of openings formed in the top surface is positioned along an outer perimeter of the fastener plate (See Fig.2).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK



Regarding claim 1, a fastener plate comprising: a top surface; a bottom surface; a fastener opening adapted and configured to receive a fastener for coupling the fastener plate to an underlayment and a roof surface; a plurality of openings formed in the top surface; and one or more cavities positioned between the top surface and the bottom surface, the one or more cavities being in fluid communication with the plurality of openings so that subsequently applied liquid coating can flow through the plurality of openings formed in the top surface and into the one or more cavities to seal any voids created by the fastener.  
Regarding claim 2, further comprising a plurality of projections extending from the top surface towards the bottom surface thereof, the projections being arranged and configured to prevent compression of the top surface towards the bottom surface.  
Regarding claim 3, wherein each of the plurality of projections include a bottom edge, the bottom edge being arranged and configured to contact the underlayment.  
Regarding claim 4, wherein the bottom edge of the projections includes a rounded end portion to enable the projections to contact the underlayment without cutting into the underlayment.  
Regarding claim 5, wherein the fastener plate includes a circular, domed shape.  
Regarding claim 9, wherein the fastener opening is countersunk so that the subsequently applied liquid coating covers an area above a head portion of the fastener.  
Regarding claim 10, wherein the fastener opening is arranged and configured so that an area surrounding a head portion of the fastener is covered by the subsequently applied liquid coating.  
Regarding claim 16, wherein at least one of the plurality of openings formed in the top surface is positioned along an outer perimeter of the fastener plate.  
Regarding claim 19, wherein the bottom surface of the fastener plate includes an inwardly projecting lip extending from an outer side edge thereof.  
Regarding claim 20, wherein the bottom surface includes a rounded edge portion.